Title: To James Madison from Thomas Newton, 14 August 1806
From: Newton, Thomas
To: Madison, James



Sir
Collectors Office Norfolk 14 Augst. 1806

The Schooner Tartar belonging to Chas & Joseph Cooper of Hampton is now here being one of the Vessels which the Brittish envoy supposed was fitting for a cruizer against his nation.  She is built on the pilot boat plan: with a trunk fore and aft Small window holes are in the trunks, and a platform below for the accomodation of the hands, & passengers.  Chas & Joseph Cooper natives of this State, have sworn they are Citizens & sole owners of the said schooner Tartar having produced the Carpenters certificate sworn also to, that the Vessel was built for them, apply’d for a Register which I cannot  my duty to grant them: and also a Clearance for St Mary’s in Georgia, a port in the U. States, to which they are bound.  Before any papers were granted, I had the vessel examind by the Surveyor accompanid by an inspector, whose report, I inclose which will shew, no warlike implements were conceald.  My best endeavors have been used & every means tried to find out what this vessel was intended for, without effect.  I could get no proofs whatever, & did not think myself justifiable in restraining a vessel that was claimd by Citizens and who had Comply’d with the law for registering vessels.  I apply’d to the Brittish Consul to know if he had any evidence or proof.  He had none but general report , which evidence I beleive would not induce the condemnation of a vessel in a Court; be assured that nothing shall be wanting in me to prevent any breach of our Neutrality & I have taken every precaution to detect contravention thereof, but there are so many ways, to evade the law, that it is almost impossible to prevent it.  If men can be found depraved enough to swear false they can only be punished by indictment & Conviction; & the officer cannot refuse the Oath of any person, who has not been found guilty of perjury.  This vessel is unarm’d bound for a port in the United States, with passengers, men, women & children & not the least danger of Committing hostilities.  Mr. Jno. Cooper & family is to go out in her.  He is not a Citizen.  Mr Geo Goolsby & a Mr Grigsby, who I beleive are both Citizens, are passengers.  Who else, I have not heard.  She now goes as a Packet, as I am inform’d, & sails as such, as many others do, from any port in the United States to another.  These facts appear to me to be correct, at present.  What intentions the owners may have I cannot come at, but for many years past, our Citizens have built such vessels, & sent them to differant nations to sell.  Whether this may be the case with the present one I know not, but it is the general opinion here, among the Merchts. & Citizens that they have a right to construct vessels on the fast sailing plan, &  them  and sell them to any Nation.  I beg you’d pardon me for this detail I submit to you for consideration, & shall be very thankful for your instructions on this . There is very few vessels, that go out to sea, without ports, and other warlike appearances.  Are such to be deem’d illegal, & what proceedings must be taken with them.  Should they arm I know of no law, at present to prevent it & the act for taking bonds, on Armed merchant vessels, has Expired & one to prohibit the trade with Hayti substituted; I again beg pardon & hope for such instructions that I cannot err, it being my desire to do what is right & Just according to the laws & if I should do wrong, it will  witht. intention, as my greatest desire is, for the public good, having no private views to operate and I am very respectfully Yr Obt Serv

Thos NewtonCollr


